Case 2:17-cv-00041-SPC-MRM Document 674 Filed 06/11/20 Page 1 of 3 PageID 13174



                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                      FORT MYERS DIVISION

  CONTINENTAL 332 FUND, LLC,
  CONTINENTAL 298 FUND LLC,
  CONTINENTAL 306 FUND LLC,
  CONTINENTAL 326 FUND LLC,
  CONTINENTAL 347 FUND LLC,
  CONTINENTAL 355 FUND LLC,
  CONTINENTAL 342 FUND LLC and
  CONTINENTAL 245 FUND LLC,

                  Plaintiffs,

  v.                                                          Case No.: 2:17-cv-41-FtM-38MRM

  BROOK KOZLOWSKI and
  GREGORY HILZ,

                  Defendants.
                                                   /

                                                  ORDER1

          Before the Court is Defendant Brook Kozlowski’s Motion to Continue July 1, 2020

  Trial (Doc. 660), Plaintiffs’ Motion to Continue the Trial Date and Joinder in Kozlowski’s

  Motion to Continue (Doc. 661), and Plaintiffs’ Unopposed Motion for Permission to

  Conduct the Final Pretrial Conference by Phone or Video Link (Doc. 669). Plaintiffs and

  Kozlowski want to continue the trial for ninety days because of the COVID-19 pandemic’s

  impact on some attorneys’ health and interstate travel. For similar reasons, the parties

  also wish to appear at the upcoming final pretrial conference by telephone or video link.




  1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
  Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
  they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
  availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:17-cv-00041-SPC-MRM Document 674 Filed 06/11/20 Page 2 of 3 PageID 13175



         After considering the motions, record, and applicable law, the Court finds good

  cause to extend the trial term only one cycle to the August 2020 trial term. It will also

  adjust the remaining pretrial deadlines. As to the request to appear virtually at the final

  pretrial conference, the Court denies without prejudice that motion.

         The Court is closely monitoring the pandemic and continuing to make all necessary

  arrangements to keep the courthouse open and safe. The State of Florida is also

  continuing to reopen, which should allow easier travel over the next month. What is more,

  this case has been pending for more than three years and only two Defendants remain.

  Because this case is ready for trial, the Court is not inclined to grant any further

  continuances absent extraordinary circumstances.

         Accordingly, it is now

         ORDERED:

         (1) Defendant Brook Kozlowski’s Motion to Continue July 1, 2020 Trial (Doc. 660)

            is GRANTED in part and DENIED in part.

         (2) Plaintiffs’ Motion to Continue the Trial Date and Joinder in Kozlowski’s Motion

            to Continue (Doc. 661) is GRANTED in part and DENIED in part.

         (3) Plaintiffs’ Unopposed Motion for Permission to Conduct the Final Pretrial

            Conference by Phone or Video Link (Doc. 669) is DENIED without prejudice.

         (4) The above-captioned case is set for the August 2020 trial term

         (5) The below deadlines govern the remainder of this case:

             Joint Final Pretrial Statement (including                        July 17, 2020
             joint-proposed jury instructions and verdict
             form, case-specific voir dire questions,
             witness lists, and exhibit lists, all of which
             must also be emailed in Microsoft Word®
             format to Judge Chappell’s inbox)




                                                2
Case 2:17-cv-00041-SPC-MRM Document 674 Filed 06/11/20 Page 3 of 3 PageID 13176




             All Other Motions including motions in                  July 17, 2020
             limine
             Final Pretrial Conference             Date:              July 29, 2020
                                                   Time:                  1:30 p.m.
                                                  Judge:     Sheri Polster Chappell
             Trial Term Begins                                      August 3, 2020
             Estimated Length of Trial                                     15 days
             Jury/Non-Jury                                                    Jury

        DONE and ORDERED in Fort Myers, Florida this 11th day of June 2020.




  Copies: All Parties of Record




                                             3
